 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MONACO VILLA CONDOMINIUM                         CASE NO. C18-1330 MJP
            OWNERS ASSOCIATION,
11                                                           ORDER GRANTING STIPULATED
                                    Plaintiff,               MOTION FOR DISMISSAL
12
                    v.
13
            STATE FARM FIRE & CASUALTY
14          COMPANY,

15

16          Having read the Parties’ Stipulated Motion for Dismissal (Dkt. No. 15), the Court

17   GRANTS the Motion and dismisses all claims in this action without prejudice and without fees

18   or costs awarded to either party.

19          The clerk is ordered to provide copies of this order to all counsel.

20          Dated April 22, 2019.

21

22

23
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
24


     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL - 1
